387 F.2d 954
NEDERLANDSE ERTS-TANKERS-MAATSCHAPPIJ, N. V., Plaintiff-Appellant,v.ISBRANDTSEN COMPANY, Inc., and Jakob Isbrandtsen, Defendants-Appellees.
No. 248.
Docket 31710.
United States Court of Appeals Second Circuit.
Argued January 8, 1968.
Decided January 9, 1968.

Action on alleged contract of guaranty by defendants of performance of a charter party between plaintiff and a third party. From an order of the United States District Court for the Southern District of New York, Charles M. Metzner, J., August 2, 1967, granting defendants' motion for the continuance of a qualified stay, plaintiff appealed.
Edward L. Smith, New York City (David A. Nourse, and Kirlin, Campbell & Keating, New York City, on the brief), for plaintiff-appellant.
David R. Hyde, New York City (Immanuel Kohn, Henry G. Bisgaier, Mathias E. Mone, and Cahill, Gordon, Sonnett, Reindel & Ohl, New York City, on the brief), for defendants-appellees.
Before SMITH, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Order affirmed. See opinions of the court in this case, 339 F.2d 440 (2 Cir. 1964) and 362 F.2d 205 (2 Cir. 1966).